Doerfler, J.
We have set .out in considerable detail the evidence with respect to the happening of the injury, mainly for the purpose of showing the merits of plaintiff’s *257case on that branch of the controversy, for in order to' satisfactorily determine the question as to whether the alleged settlement made with the plaintiff was induced by fraud the evidence on the merits becomes a vital factor. Compromise settlements are greatly favored in the law, and when made, particularly when evidenced by writings signed by the claimant, cannot be impeached on the ground of fraud or mistake unless the evidence clearly and convincingly, beyond reasonable controversy, establishes such mistake or -fraud. Rayborn v. Galena I. W. Co. 159 Wis. 164, 169, 149 N. W. 701; Schweikert v. John R. Davis L. Co. 147 Wis. 242, 133 N. W. 136; Kenese v. Cudahy Bros. Co. 167 Wis. 378, 381, 167 N. W. 750; Bessey v. M., St. P. & S. S. M. R. Co. 154 Wis. 334, 141 N. W. 244.
•True, the burden of proof on a settlement of this kind is upon the defendant; but when a proper release, duly executed and signed, has been shown by the defendant, such settlement has not only been presumptively shown, but can only be overcome by evidence in the case on the part of the plaintiff which, as above stated, is clear, satisfactory, and convincing beyond reasonable controversy.
It appears that the plaintiff sustained substantial injuries, for which the jury assessed damages in the sum of $1,500. The amount paid in the settlement, therefore, appears not to be reasonably commensurate with the actual damages. In determining what would be a reasonable settlement under the circumstances we must consider not only the actual damages sustained, but, among other things, the reasonable probability of plaintiff’s ultimate success based upon the merits of the case. A careful analysis of the evidence clearly discloses that plaintiff’s case has no support in the evidence, excepting only by her unsupported and highly improbable version. All the surrounding facts and circumstances and the physical facts in the case, which to a large measure are controlling in every personal-injury case, refute her statements. On the morning in question, according to her own *258statement, plaintiff left her home ten minutes after the usual hour in order to board this 7:45 train. When she left the street car at Reed street and National avenue, her companion, Sullivan, remarked that it was late and that they would have to hurry for the train. The train officials and other employees of the company clearly testified that, when the signal was given for the train to start, all of the passengers had boarded the train. Sullivan, plaintiff’s companion, testified that they ran from Reed street and National avenue to the station and hurried up the flight of stairs in order to reach the platform. > At least three disinterested witnesses, employees of the Newport Chemical Company, including Sullivan, testified that when plaintiff attempted to board the train the same was moving. There is convincing evidence on the part of the railway company’s employees and of the other witnesses'that when plaintiff attempted to board the train she endeavored to run along with the moving train and that the train was going somewhat faster than plaintiff, and that in an effort to catch the hand-rail she was unbalanced and thrown to the platform. Such evidence, it appears, is in harmony with the physical facts. Under these circumstances we are fully convinced that plaintiff’s version as to the reasonable probability of the accident having happened in the manner in which it is claimed by the plaintiff is barely credible, and we are inclined to the opinion that if the case had been presented to this court on that phase alone we could not, in accordance with the prior rulings of this court, permit the judgment of the civil court to stand.
From what has been said, we therefore hold that when the plaintiff presented herself at the office of the claim agent of the company at the time when the alleged settlement was made, she had, to say the least, an extremely doubtful cause as far as legal liability of the company is concerned. Plaintiff, being an intelligent young lady twenty-four years of age, *259and having occupied for at least seven years of her life important positions of responsibility, the performance of which requires intelligence and aptness, and being fully able to read, write, and understand the English language, stands in a position before this court entirely different from the-average person claiming relief on account of fraud in the execution of a release. In many of the cases the claimants are foreigners, unable to read, write, or understand the English language, and thus afford an opportunity for effective fraudulent practices. In other cases advantage is taken of the claimant by reason of pain, suffering, and disability resulting from the injuries, thus disqualifying the claimant, to a large extent, from forming a rational judgment and from exercising that degree of care which a normal person would exercise under the same circumstances. None of these conditions were present in the instant case.
In Bessey v. M., St. P. & S. S. M. R. Co. 154 Wis. 334, 141 N. W. 244, where a settlement was made with the plaintiff for rather serious personal injuries for a trifling sum, the plaintiff charged that it was represented to him that the amount paid was for wages and that the writing which he signed was merely a receipt for such wages, and where it also appeared that at the time of the execution of the release the plaintiff, by reason of-pain and suffering, was unable to clearly comprehend and understand the transaction, this court reversed the judgment of the circuit court, and in its opinion used the following language:
“These evidentiary facts and many of the accompanying circumstances, together with the plaintiff’s conduct in the matter, make it clear that he was not misled nor deceived into signing the -release under the belief that it was a mere receipt for two months’ wages. The evidence falls far short of the legal requirements to impeach the formal written release. In probative force it is not of such weight and credibility as to constitute clear and convincing proof beyond reasonable controversy of the alleged fraud in pro*260curing plaintiff’s signature to the release, and therefore as a matter of law does not sustain the finding of the jury on this question.”
In the case of Kenese v. Cudahy Bros. Co. 167 Wis. 378, 167 N. W. 750, this court refused to sustain the findings of the jury that the release was obtained by fraud, and in its opinion says:
“There is no dispute but that the plaintiff signed the release, but he avers that he signed it under the belief that he was signing a receipt for $50 which defendant offered to pay him as wages. Plaintiff is unable to understarid, speak, read, or write English.; he denies that he and Daly, defendant’s manager, had any negotiation of settlement before the paper was signed; he states that the contents of the paper were not translated to him by Dr. Junge, his attending physician at the hospital where the "paper was signed; that it was not explained to him; that he did not ask the doctor to translate it; that he did not know it was a release, and that he did not know that he had a claim against the defendant.”
In this case the court further said:
“The record fails to show the quantum and character of evidence which is required in order to find that the fraud charged has been established by clear, satisfactory, and convincing evidence.”
The case at bar is infinitely stronger, from the standpoint of the defendant, than any of the cases above referred to, and in fact it might truthfully be said, stronger than any of the cases in our Reports. Plaintiff testified that she could have read the release if she had desired; in fact, when the duplicate was handed to her for signature, no effort whatever was made by the claim agent to obstruct her view. She received the check, which she was fully able to understand and had ample opportunity to read, and took it, unaccompanied, from the claim agent’s office to the office of the railway company and had it cashed. This check on its face contained a provision which informed her that it was in full payment not only of her damage to and loss of per*261sonal property, but in full satisfaction and release of her claim for personal injuries. Taking the plaintiff’s statement as true, that the claim agent placed his hand on one of the releases so as to prevent her from reading it, such fact at least would have put the ordinary person on suspicion, and would have induced her to read the contents of the check while she was alone and when she had ample opportunity so to do.
Prior to the time plaintiff called on defendant’s claim agent she had a conference with her brother, who was a railroad employee, and he advised her that if the offer of settlement was not satisfactory she could refuse to accept the same and then sue for damages.
The entire case is so shrouded in improbabilities, so contrary to human reason, and so opposed to the physical facts, that the circuit court should have reversed the judgment of the civil court and dismissed the complaint.
Under the circumstances, with the view that we have thus expressed, it would be merely an idle ceremony to affirm the order of the court below. In accordance with our vi,ew, therefore, we direct that the' judgment of the civil court should be reversed, and the cause remanded with instructions to the circuit court to dismiss the plaintiff’s complaint, with costs.
By the Court. — It is so ordered.